Citation Nr: 1748211	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  05-37 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for headaches, to include as secondary to service-connected rhinitis and posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), to include consideration on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) from May 2004 and November 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2016, the Veteran was awarded a 100 percent total rating. However, as the claim for TDIU was pending prior to September 2016, the issue remains pending.

The Board has previously remanded the Veteran's claims on four separate occasions, most recently in June 2017. The Board finds there has still not been substantial compliance with the remand directives, and the appeal must be remanded again. Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2012, the Board remanded the Veteran's claim for entitlement to service connection for headaches secondary to his service-connected PTSD and rhinitis in order to obtain an addendum opinion addressing whether there was clear and unmistakable evidence that a headache disability existed prior to his active service, whether the headache disability was etiologically related to his active service, and whether his headache disability was secondary to his service-connected PTSD or rhinitis. 

In response to the April 2012 remand, a May 2012 addendum opinion was obtained. The Board found this opinion was inadequate and remanded the matters for an additional addendum opinion in June 2017.

In regard to the questions of whether there was clear and unmistakable evidence that a headache disability existed prior to active service and whether the headache disability was etiologically related to active service, the Board finds the August 2017 opinion is adequate. However, unfortunately, the examiners opinion in regard to whether the Veteran's headache disability is secondarily related to his service-connected PTSD or rhinitis was inadequate.

The examiner found that "[s]ince[] there is no evidence contained in the E-folder that the Veteran suffered from a headache disorder in service, nor is there any evidence that one was reported in the years following the active service, hence opinion about its association with PTSD or Rhinitis is irrelevant." 

The opinion does not state whether the Veteran's headache disability is caused or aggravated by his service-connected PTSD or rhinitis. The Board emphasizes that headaches need not be present during service or within a specified number of years after service for the Veteran's headache disability to be service connected on a secondary basis to the Veteran's PTSD or rhinitis, but rather, service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

As a grant of service connection for a headache disability would impact the Veteran's claim for entitlement to TDIU, these claims are inextricably intertwined. Therefore, the Veteran's claim for entitlement to TDIU must be deferred until further development is completed. 

Accordingly, the case is REMANDED for the following action:

1. Contact the May 2012 VA opinion provider who completed the August 2017 addendum opinion and request another addendum opinion. If the May 2012 opinion provider is unavailable, another qualified examiner should be requested to provide the opinions. If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled. All indicated tests and studies should be undertaken.

Based on a review of the record, the opinion provider should provide a thorough, medically supported opinion for the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's headache disability was caused or aggravated by his service-connected PTSD?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's headache disability was caused or aggravated by his service-connected rhinitis?

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner is informed that the Veteran's headaches need not be present during service or within a specified number of years after service for the Veteran's headaches to be legally service connected on a secondary basis to the Veteran's service-connected PTSD or rhinitis. Secondary service connection is warranted for an increase in severity of a nonservice-connected disability that is caused or aggravated by a service-connected disability. 38 C.F.R. § 3.310(b).

2. Readjudicate the claims after the development requested above has been completed. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

